DETAILED ACTION
Status of Application: Claims 1-60 are present for examination at this time.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) submitted on 10/11/2021 has/have been considered by the Examiner and made of record in the application file.  

                                                       Allowable Subject Matter
Claims 1-60 are allowed.
The following is an examiner’s statement of reasons for allowance of the independent claims (1 8 and 16): 
The closest prior art of record “Centralized Ground-Based Route Determination And Traffic Engineering For Software Defined Satellite Communications Networks” y Gopal et al., US 2016/0037434 WO 2018-121208 US 2012-0122449 US 2017-0202025 US 2008-0287124, “Method For Managing Uplink/downlink Resources From Evolved Nodes, In E.g. Cellular Communication Network, Involves Operating Base Stations Such That Spatial Zones Exist Overlap Areas In Which Coverage Areas Of Base Stations Overlap” by Rost and Samdanis, WO2013120517A1, “Access Method And Access Terminal For Satellite Communication Link” by Duan, WO2016184040A1, and “Blanking Pattern Indication For Resource Utilization In Cellular Radio Communication” by Froeberg et al., WO2017016588A, “Method And System Of Handling In-Device Coexistence In Various Wireless Network Technologies” by Baghel et al., US2014/0036882A1 and  “Managing Method Of Wireless Transmission Duty Cycle On Mobile Device, Involves Delaying Transmission Of First Wireless Packet Or Transmitting At Portion Of First Wireless Packet Through One Or More Wireless Signals” By Simic and Wang US20160088634A, 
 fails to anticipate or render obvious the concept of receiving a request from a user equipment when the user equipment is present in overlapping terrestrial and non-terrestrial coverage (i.e., wireless and SatCom coverages) , wherein the terrestrial node and the non-terrestrial node informs the terrestrial node of the overlap, and then receiving a request from the user equipment asking for a diversity provisioning between the two nodes,  wherein a specific all-in-one message is sent to a serving terrestrial node wherein said message assigns the specific resources for both a terrestrial and non-terrestrial reception by the user equipment, and then the terrestrial node then forwards control information to the user equipment that informs the user equipment of its specific terrestrial and non-terrestrial assignments, all of the messaging between the terrestrial node and the user equipment at this point not involving the non-terrestrial node, akin to an over the air provisioning for nodes not used yet, in what is a bootstrap process for the user equipment to use non-terrestrial node. The prior art does not anticipate nor render obvious in combination the notion that the detection of the request to initiate communication is dependent upon the acquisition (a narrower term than receiving or its variants) of Satellite Positioning Signals (aka SPS) and then maintaining the link dependent upon a concurrent tracking of the SPS to control the SPS receiver to mitigate interference (Baghel and Simic touch on much of this but stop short of the interference mitigation.
No one reference individually had the exact system or method envisioned by Applicant, nor could less than 5 references be found with almost but not all of the limitations, and even then it did not seem logical for one of ordinary skill in the art to combine so many references in the exact way as Applicants unless hindsight reasoning was applied and the logic of KSR v. Teleflex was stretched beyond a reasonable interpretation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L SCHWARTZ whose telephone number is (571)270-7494.  The examiner can normally be reached on M-F 10a-6p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached on 571-272-791515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA L SCHWARTZ/Primary Examiner, Art Unit 2642